 Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 1 of 48




         Notice of Removal
         Attachment No. 1

    Complaint filed in
King County Superior Court
Case No. 19-2-25768-7 SEA
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 2 of 48



 1                                                   FILED
 2                                        2019 OCT 02 09:00 AM
                                              KING COUNTY
 3                                       SUPERIOR COURT CLERK
                                                 E-FILED
 4                                       CASE #: 19-2-25768-7 SEA

 5

 6
                            SUPERIOR COURT OF THE STATE OF WASHINGTON
 7                                    IN AND FOR KING COUNTY

 8
     CITY OF SEATTLE, a municipal corporation,               No.
 9
                                        Plaintiff,           COMPLAINT
10

11            v.

12   MCKESSON CORPORATION, CARDINAL
     HEALTH, INC., AMERISOURCEBERGEN
13   DRUG CORPORATION, and WALGREENS
     BOOTS ALLIANCE, INC. a/k/a
14   WALGREEN CO.,
15
                                      Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         Peter S. Holmes
                                                                         Seattle City Attorney
                                                                         701 5th Avenue, Suite 2050
                                                                         Seattle, WA 98104-7097
     010396-30/1186224 V1                                                (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 3 of 48



 1                                                      TABLE OF CONTENTS
                                                                                                                                                Page
 2
     I.       INTRODUCTION ...............................................................................................................1
 3

 4   II.      PARTIES .............................................................................................................................3

 5            A.         Plaintiff. ...................................................................................................................3

 6            B.         Defendants. ..............................................................................................................3

 7   III.     JURISDICTION AND VENUE ..........................................................................................4
 8   IV.      FACTUAL ALLEGATIONS ..............................................................................................4
 9            A.         Defendants have a duty to implement effective safeguards to
10                       prevent diversion and report suspicious orders of prescription
                         opioids. .....................................................................................................................4
11
              B.         Defendants are aware of their duty to implement effective
12                       safeguards to prevent diversion and report suspicious orders. ................................6

13            C.         Defendants failed to implement effective safeguards to prevent
                         diversion and pumped millions of opioids into Seattle without
14                       halting or reporting suspicious orders. .....................................................................9
15
                         1.         McKesson ..................................................................................................10
16
                         2.         Cardinal ......................................................................................................13
17
                         3.         AmerisourceBergen ...................................................................................15
18
                         4.         Walgreens ..................................................................................................17
19
              D.         Defendants coordinated and concealed their ineffective anti-
20                       diversion practices. ................................................................................................22
21            E.         Defendants’ conduct foreseeably led to an opioid epidemic that has
22                       wrought havoc on Seattle communities. ................................................................24

23            F.         Defendants’ conduct has severely impacted Seattle and has caused
                         the City substantial economic injury......................................................................31
24
                         1.         Public Health Services ...............................................................................31
25
                         2.         Paramedic Services ....................................................................................33
26
                         3.         Policing Services and Criminal Justice Costs ............................................33
27

28                       4.         Combatting Homelessness .........................................................................35

                                                                                                                   Peter S. Holmes
                                                                                                                   Seattle City Attorney
                                                                          -i-                                      701 5th Avenue, Suite 2050
                                                                                                                   Seattle, WA 98104-7097
     010396-30/1186224 V1                                                                                          (206) 684-8200
                 Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 4 of 48



 1   V.        CAUSES OF ACTION ......................................................................................................36

 2   FIRST CAUSE OF ACTION WASHINGTON CONSUMER PROTECTION
           ACT (“WCPA”) RCW CHAPTER 19.86 .........................................................................36
 3
     SECOND CAUSE OF ACTION PUBLIC NUISANCE RCW CHAPTER 7.48 ........................38
 4

 5   THIRD CAUSE OF ACTION PUBLIC NUISANCE WASHINGTON
          COMMON LAW ...............................................................................................................40
 6
     FOURTH CAUSE OF ACTION NEGLIGENCE ........................................................................41
 7
     FIFTH CAUSE OF ACTION CIVIL CONSPIRACY .................................................................42
 8
     PRAYER FOR RELIEF ................................................................................................................43
 9
     JURY DEMAND ...........................................................................................................................44
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                            Peter S. Holmes
                                                                                                            Seattle City Attorney
                                                                 - ii -                                     701 5th Avenue, Suite 2050
                                                                                                            Seattle, WA 98104-7097
     010396-30/1186224 V1                                                                                   (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 5 of 48



 1                                         I.      INTRODUCTION

 2            1.       The nationwide opioid epidemic has grown into a public health crisis of historic

 3   proportions. It is the deadliest drug epidemic this country has ever faced. In 2017 alone, opioid

 4   overdoses killed 47,600 Americans, and widespread opioid abuse is devastating communities

 5   across the nation.

 6            2.       On average, two Washingtonians die every day from an opioid overdose. In the

 7   last ten years, opioid overdoses have been responsible for the deaths of more than 8,000 people

 8   statewide. In 2018, 275 people suffered fatal overdoses right here in King County.

 9            3.       These deaths are attributable to a flood of prescription opioids into the region over

10   the last two decades. Between 2006 and 2012 alone, more than 1.8 billion opioid pills were

11   distributed in Washington, and nearly a quarter of these opioids were directed into King County.

12            4.       As this crisis has evolved, local and state governments have pursued a range of

13   remedial initiatives. In 2016, King County and the Mayors of Seattle, Auburn, and Renton

14   convened the Heroin and Prescription Opiate Addiction Task Force, bringing together experts

15   from across multiple disciplines to develop a comprehensive strategy to confront the region’s

16   growing opioid epidemic. After recommending a range of actions, the Task Force continues to

17   meet to implement critical initiatives, including expanded access to treatment options and

18   programs promoting the safe disposal of unused prescription opioids. Seattle has also funded a

19   range of public health programs addressing opioid abuse, including community treatment

20   facilities and outreach programs in homeless encampments, while also expending substantial

21   sums outfitting local law enforcement officers and paramedics with naloxone, a drug designed to

22   reverse opioid overdoses.

23            5.       Seattle has devoted a substantial portion of its taxpayer-funded financial resources

24   toward combatting opioid abuse. The City’s efforts have saved countless lives and have provided

25   a second chance to many individuals suffering opioid addiction. But there is more work to be

26   done and additional resources and even more comprehensive efforts are needed to stem the tide

27   of opioid abuse, addiction, and overdose deaths.

28
                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                       -1-                         701 5th Avenue, Suite 2050
                                                                                   Seattle, WA 98104-7097
     010396-30/1186224 V1                                                          (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 6 of 48



 1            6.       While this burden has fallen on Seattle, it was born from the misconduct of others

 2   who must be held accountable. In 2017, Seattle initiated a civil action against certain opioid

 3   manufacturers who deceptively marketed their drugs in Seattle, a marketing campaign that led to

 4   runaway demand for prescription and other opioids. Seattle now brings this action against certain

 5   opioid distributors who fed that runaway demand—namely, McKesson Corporation, Cardinal

 6   Health, Inc., AmerisourceBergen Drug Corporation, and Walgreens Boots Alliance, Inc.

 7   (together, “Defendants”). Recently released data show that, collectively, Defendants shipped

 8   more than 350 million prescription opioids into King County between 2006 and 2012, and they

 9   did so without implementing any meaningful controls to ensure that these dangerous narcotics

10   were not being diverted into illicit distribution channels.

11            7.       Such anti-diversion controls are required by law. Because of the dangers posed by

12   opioids, even when used legally for medical purposes, the distribution of these drugs is carefully

13   regulated under the federal Controlled Substances Act, 21 U.S.C. § 801 et seq., and Washington

14   State’s Uniform Controlled Substances Act, RCW 69.50 et seq.

15            8.       These laws oblige distributors to prevent the diversion of opioids from legitimate,

16   medical uses into illegitimate uses. Among other things, federal and state law require distributors

17   to effectively control their supply chains to prevent diversion, and to identify, report, and

18   suspend suspicious orders of opioids—for example, orders that deviate from historic baselines,

19   or orders placed by rogue providers and dispensaries. More fundamentally, distributors have

20   obligations under the common law to exercise reasonable care in the conduct of their business

21   and to not create a public nuisance by unreasonably interfering with public health and safety

22   through the distribution of dangerous, addictive drugs.

23            9.       The Defendants in this case failed to discharge these critical obligations. Rather

24   than report suspicious opioid shipments into the Seattle region, as required, Defendants

25   essentially did nothing. Defendants’ inaction preserved a valuable revenue stream, as drug

26   distributors ultimately profit from the diversion of their products into the black market. But

27   Defendants’ inaction also fueled the opioid epidemic gripping the region.

28
                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                   -2-                             701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 7 of 48



 1             10.     Beyond the tragic human devastation, Defendants’ conduct has exacted a

 2   foreseeable financial burden on Seattle, which has spent many millions of dollars combatting the

 3   opioid crisis. Eradicating opioid abuse and its consequences will require an enormous further

 4   outlay of public health and law enforcement resources at the City level. These abatement costs

 5   are directly attributable to Defendants’ conduct and the flood of opioids it unleashed on the

 6   region.

 7             11.     With this action, Seattle seeks to hold Defendants responsible, individually and

 8   collectively, for creating a public nuisance in violation of RCW Chapter 7.48 and the common

 9   law, engaging in unfair and deceptive acts in violation of the Washington Consumer Protection

10   Act, negligently failing to maintain controls against diversion, and participating in a civil

11   conspiracy. Seattle seeks all remedies available, including injunctive relief, damages, and

12   abatement.

13                                              II.     PARTIES

14   A.        Plaintiff.

15             12.     Plaintiff City of Seattle (“Seattle” or “City”) is a municipal corporation of the first

16   class, organized and existing under the laws of the State of Washington, that conducts business

17   in King County, Washington.

18   B.        Defendants.

19             13.     Defendant McKesson Corporation (“McKesson”) is a corporation organized

20   under the laws of the State of Delaware with its principal place of business in San Francisco,

21   California. During all relevant times, McKesson has distributed substantial amounts of

22   prescription opioids to providers and retailers in Seattle.

23             14.     Defendant Cardinal Health, Inc. (“Cardinal”) is a corporation organized under the

24   laws of the State of Ohio with its principal place of business in Dublin, Ohio. During all relevant

25   times, Cardinal has distributed substantial amounts of prescription opioids to providers and

26   retailers in Seattle.

27             15.     Defendant AmerisourceBergen Corporation (“AmerisourceBergen”) is a

28   corporation organized under the laws of the State of Delaware with its principal place of business
                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                      -3-                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 8 of 48



 1   in Chesterbrook, Pennsylvania. During all relevant times, AmerisourceBergen has distributed

 2   substantial amounts of prescription opioids to providers and retailers in Seattle.

 3            16.      Defendant Walgreens Boots Alliance, Inc. a/k/a Walgreen Co. (“Walgreens”) is a

 4   corporation organized under the laws of the State of Delaware with its principal place of business

 5   in Illinois. Walgreens, through its various DEA registrant subsidiaries and affiliated entities,

 6   conducts business as a licensed wholesale distributor. During all relevant times, Walgreens

 7   distributed prescription opioids throughout the United States, including in Seattle. Walgreens

 8   also operates retail pharmacies to which it distributes and dispenses prescription opioids.

 9                                  III.   JURISDICTION AND VENUE

10            17.      King County Superior Court has subject matter jurisdiction over this action by

11   grant of authority under the Constitution of the State of Washington.

12            18.      King County Superior Court has personal jurisdiction over Defendants under the

13   long-arm statute of the State of Washington (RCW 4.28.185), and the Constitution of the United

14   States, because they conduct business in Washington, purposefully direct or directed their actions

15   toward Washington, and/or have the requisite minimum contacts with Washington necessary to

16   permit the Court to exercise jurisdiction.

17            19.      Venue in King County Superior Court is proper pursuant to RCW 4.12.020

18   because the claims for relief asserted by Seattle arose in King County.

19                                   IV.    FACTUAL ALLEGATIONS

20   A.       Defendants have a duty to implement effective safeguards to prevent diversion and
              report suspicious orders of prescription opioids.
21
              20.      As with other pharmaceutical products, the manufacturers of prescription opioids
22
     do not provide their drugs directly to consumers. Rather, manufacturers ship their opioids to
23
     wholesale distributors, who supply the drugs to pharmacies and other retail dispensaries (e.g.
24
     hospitals and providers) from whom consumers can fill prescriptions. In this supply chain, the
25
     distributors are essential intermediaries through which prescription opioids pass. Certain
26
     pharmacy distributors—including Defendant Walgreens here—are also vertically integrated in
27
     that they distribute opioids to their own retail outlets.
28
                                                                                 Peter S. Holmes
                                                                                 Seattle City Attorney
                                                   -4-                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                        Seattle, WA 98104-7097
                                                                                 (206) 684-8200
                   Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 9 of 48



 1             21.     Most prescription opioids are classified as Schedule II controlled substances,

 2   meaning they have a “high potential for abuse” that “may lead to severe psychological or

 3   physical dependence.”1 As distributors of these dangerous drugs, each Defendant has an

 4   obligation to comply with the federal Controlled Substances Act (“CSA”) to ensure that the

 5   drugs are not being diverted from their intended and legal channels. Because they operate in

 6   Washington, each Defendant must also register with both the Drug Enforcement Administration

 7   and the Washington State Department of Health.2 Under both the CSA and Washington law, all

 8   DEA registrants must fulfill security, recordkeeping, monitoring and reporting requirements that

 9   are designed to identify and prevent diversion.3 To that end, each Defendant must “design and

10   operate a system” that monitors and reports suspicious orders to the DEA.4 “Suspicious orders”

11   include, but are not limited to, orders of “unusual size, orders deviating substantially from a

12   normal pattern, and orders of unusual frequency.”5

13             22.     Defendants are prohibited from filling suspicious orders, unless and until they

14   determine, though an exercise of due diligence, that the order is not likely to be diverted into

15   illegal channels.6 Even then, any order that has been initially identified as suspicious must be

16   reported to the DEA, regardless of whether it is ultimately cleared for shipment.

17             23.     Washington law similarly requires each distributor to maintain a complete and

18   accurate record of each substance manufactured, sold, delivered, lost, stolen, or otherwise

19

20

21

22

23       1
             21 U.S.C. § 812(b)(2).
         2
24           See 21 C.F.R. § 1301.11; RCW 69.50.302.
         3
         The requirements of the CSA have been explicitly adopted and incorporated into Washington law.
25   WAC 246-879-080; RCW 69.50.306; WAC 246-887-020 (“[T]he federal regulations are specifically
     made applicable to registrants in this state.”).
26       4
             21 C.F.R. § 1301.74(b); WAC 246-879-050(7).
27       5
             Id.
         6
28           Id.

                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                   -5-                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
                 Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 10 of 48



 1   disposed of.7 And any entity that is sanctioned by the DEA for failing to abide by the

 2   requirements of the CSA is subject to identical sanctions under state law.8

 3               24.     Beyond these statutory requirements, Defendants also have a common law duty to

 4   exercise reasonable care under the circumstances not to create a public nuisance or a foreseeable

 5   risk of harm to others stemming from their distribution of dangerous and highly addictive drugs.

 6   B.          Defendants are aware of their duty to implement effective safeguards to prevent
                 diversion and report suspicious orders.
 7
                 25.     The DEA has gone to great lengths to remind Defendants of their obligations to
 8
     identify, report, and suspend suspicious shipments. These efforts have included online and in-
 9
     person conferences—which Defendants have attended—as well written guidance.9
10
                 26.     For example, as early as 1984, the DEA advised pharmaceutical distributors that
11
     “the submission of a monthly printout of after-the-fact-sales will not relieve a registrant from the
12
     responsibility of reporting excessive or suspicious orders” and that “DEA has interpreted ‘orders’
13
     to mean prior to shipment.”10
14
                 27.     In 2006, the DEA sent a letter to every registrant to “reiterate the responsibilities
15
     of controlled substance distributors in view of the prescription drug abuse problem our nation
16
     currently faces.”11 The DEA was clear that such responsibilities include reporting and stopping
17
     “suspicious orders that might be diverted.”12
18
                 28.     In 2007, another letter was sent to “every entity in the United States registered
19
     with the Drug Enforcement Administration (DEA) to manufacture or distribute controlled
20
          7
21            WAC 246-879-040; RCW 69.50.306; WAC 246-887-020.
          8
           See RCW 69.50.303, 304 (providing for suspension or revocation of licenses for any distributors
22   who, among other things, fail to maintain “effective controls against diversion of controlled substances
     into other than legitimate medical, scientific, research, or industrial channels”).
23
          9
           Distributor Conferences (2013-2016), available at: https://www.deadiversion.usdoj.gov/mtgs/
24   distributor/index.html; National Conference on Pharmaceutical and Chemical Diversion (2008-2017)
     available at https://www.deadiversion.usdoj.gov/mtgs/drug_chemical/index.html; Diversion Awareness
25   Conferences (2011-2017) available at:
     https://www.deadiversion.usdoj.gov/mtgs/pharm_awareness/index.html.
26        10
               In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1957-5.
27        11
               Id. at Dkt. No. 1957-6.
          12
28             Id.

                                                                                      Peter S. Holmes
                                                                                      Seattle City Attorney
                                                      -6-                             701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                             Seattle, WA 98104-7097
                                                                                      (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 11 of 48



 1   substances.”13 This letter “reiterate[d]” that distributors have an obligation to report suspicious

 2   orders and provided a framework for identifying such orders.14 In particular, the DEA advised

 3   that Defendants “must conduct an independent analysis of suspicious orders prior to completing

 4   a sale to determine whether controlled substances are likely to be diverted from legitimate

 5   channels.”15 The Administration further confirmed that “suspicious orders include orders of an

 6   unusual size, orders deviating substantially from a normal pattern, and orders of an unusual

 7   frequency”—criteria that “are disjunctive and are not all inclusive.”16 Moreover, a “registrant

 8   need not wait for a ‘normal pattern’ to develop over time before determining whether a particular

 9   order is suspicious. The size of an order alone, whether or not it deviates from a normal pattern,

10   is enough to trigger the registrant’s responsibility to report the order as suspicious.”17

11              29.    In settlements with the DEA and U.S. Department of Justice, Defendants have

12   repeatedly acknowledged their understanding of these obligations. For example, in May 2008, as

13   part of a $13.25 million agreement to settle claims that it had failed to maintain effective controls

14   to prevent diversion of opioids across six states, McKesson “recognized that it had a duty to

15   monitor its sales of all controlled substances and report suspicious orders to the DEA” and

16   agreed to “maintain a compliance program designed to detect and prevent the diversion of

17   controlled substances, inform the DEA of suspicious orders as required by 21 C.F.R. §

18   1301.74(b), and follow procedures established by its CSMP.”18 In the same year, Cardinal paid

19   its own $34 million penalty related to claims of opioid diversion from seven of its warehouses,

20   including one in Auburn, Washington.19 As a part of Cardinal’s settlement, the company

21
         13
          Letter from Joseph T. Rannazzisi, Deputy Assistant Administrator, Office of Diversion Control,
22   DEA, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health Inc. v. Holder, No. l:12-cv-00185-
     RBW, 846 F. Supp. 2d 203 (D.D.C. 2012), Dkt. No. 14-8.
23       14
              Id.
24       15
              Id.
         16
25            Id.
         17
              Id.
26       18
            January 5, 2017 McKesson Settlement Agreement and Release, at ¶ III.B (discussing 2008
27   settlement agreement).
         19
           U.S. Attorney’s Office for the District of Colorado, Cardinal Health Inc., Agrees To Pay $34
28   Million To Settle Claims That It Failed To Report Suspicious Sales Of Widely-Abused Controlled
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   -7-                              701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 12 of 48



 1   expressly agreed to adopt procedures through which “[o]rders that exceed established thresholds

 2   and criteria will be reviewed by a Cardinal employee trained to detect suspicious orders for the

 3   purposes of determining whether (i) such orders should not be filled and reported to the DEA or

 4   (ii) based on a detailed review, the order is for a legitimate purpose and the controlled substances

 5   are not likely to be diverted into other than legitimate medical, scientific, or industrial

 6   channels.”20

 7             30.     In addition to DEA guidance, Defendants’ own industry group—the Healthcare

 8   Distribution Alliance (“HDA”)—published compliance guidelines emphasizing distributors’

 9   obligations to actively monitor and report suspicious orders. Those guidelines, entitled Reporting

10   Suspicious Orders and Preventing Diversion of Controlled Substances, stressed that distributors

11   are “[a]t the center of a sophisticated supply chain,” and thus “uniquely situated to perform due

12   diligence in order to help support the security of controlled substances they deliver to their

13   customers.”21

14             31.     In short, for decades Defendants have known that their obligation to maintain

15   “effective control against diversion of particular controlled substances” is not a mere formality.

16   On the contrary, Defendants have been on notice that to comply with their legal duties, they must

17   employ anti-diversion efforts that are legitimate and effective.

18             32.     Indeed, Defendants themselves have assured the public that they recognize—and

19   take seriously—their duty to prevent diversion of opioids. For example, McKesson has publicly

20   represented that it has a “best-in-class controlled substance monitoring program to help identify

21   suspicious orders” and claimed it is “deeply passionate about curbing the opioid epidemic in our

22   country.”22 AmerisourceBergen similarly proclaims on its website that the company ensures safe

23   and secure distribution by, among other things, “continuously evaluat[ing], enhanc[ing],

24
     Substances (Oct. 2, 2008) available at:
25   http://www.justice.gov/archive/usao/co/news/2008/October08/10_2_08.html.
         20
26            2008 Cardinal Settlement Agreement.
         21
              See HDMA Industry Compliance Guidelines.
27       22
          Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to
28   Curb Opioid Abuse, The Washington Post (Dec. 22, 2016), available at: http://wapo.st/2uR2FDy.

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                    -8-                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                 Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 13 of 48



 1   strengthen[ing] and expand[ing] the proven measures [they] have implemented to maintain the

 2   integrity of every order [they] ship.”23 But as detailed below, these claims have been proven

 3   manifestly false. The reality is that no Defendant has implemented meaningful—much less

 4   effective—controls against diversion.

 5   C.         Defendants failed to implement effective safeguards to prevent diversion and
                pumped millions of opioids into Seattle without halting or reporting suspicious
 6              orders.

 7              33.     Despite awareness of their legal obligations, Defendants have continuously failed

 8   to maintain effective controls to avoid diversion and to report and/or halt suspicious orders.

 9   Indeed, even in the face of a multitude of significant civil penalties, Defendants have continued

10   to ship massive quantities of prescription opioids into Seattle despite knowing that the drugs are

11   highly addictive and that there is an epidemic of opioid abuse, in the City and across the country,

12   which has caused thousands of deaths and devastated communities.

13              34.     Data from the ARCOS database24 shows that between 2006 and 2012, Defendants

14   directed more than 353,032,055 prescription opioid pills into King County.25 That is enough pills

15   to supply every man, woman and child in the county with 160 pills each. If nothing else, this

16   high volume alone—which facially exceeds the reasonable medical needs of the community—

17   should have alerted Defendants to the likelihood that suspicious orders were being filled. But

18   that is not all. Recently unsealed evidence demonstrate that Defendants never instituted effective

19   anti-diversion controls and—as a matter of corporate policy—turned a blind eye to suspicious

20

21

22        23
               https://www.amerisourcebergen.com/abcnew/fighting-the-opioid-epidemic.
23        24
            This ARCOS data was previously produced by the DEA in In Re: National Prescription Opiate
     Litigation, 17-md-1804 (N.D. Ohio), an MDL in which diversion and other claims have been asserted
24   against Manufacturer and Distributor Defendants. By Order dated April 11, 2019, and over Defendants’
     objection, the MDL Court authorized the DEA to distribute county-level ARCOS data to government
25   entities pursuing similar claims in state courts across the country. Seattle received ARCOS data related to
     distribution in King County on May 11, 2019. By Order dated July 15, 2019, the MDL Court lifted its
26   protective order as to ARCOS data concerning shipments placed on or before December 31, 2012.
          25
27          Drilling into the DEA’s pain pill database, The Washington Post, (originally published July 16,
     2019, updated July 21, 2019), available at:
28   https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.

                                                                                      Peter S. Holmes
                                                                                      Seattle City Attorney
                                                    -9-                               701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                             Seattle, WA 98104-7097
                                                                                      (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 14 of 48



 1   opioid shipments.26 This abject failure to guard against the diversion of highly addictive

 2   narcotics has led to catastrophic human and economic consequences in Seattle and across the

 3   nation.

 4             1.      McKesson

 5             35.     Between 2006 and 2012, McKesson distributed 161,936,640 opioid pills into

 6   King County.27 Despite knowledge of its statutory and regulatory duties, as well as its explicit

 7   contractual obligations under its 2008 settlement with the DEA, McKesson filled these millions

 8   of orders without implementing effective controls against diversion.

 9             36.     Between 1997 and 2007—as the opioid crisis emerged—McKesson’s anti-

10   diversion program consisted of nothing more than the production of periodic reports

11   documenting retrospective sales of controlled substances that exceeded a customer’s 12-month

12   purchase average. Critically, McKesson did not block any of the shipments it flagged as

13   suspicious. McKesson’s own regulatory affairs director has since acknowledged that “simply

14   reporting larger than usual orders” did not satisfy the company’s obligations under the CSA.28

15             37.     Furthermore, McKesson’s system did not track generic drugs at all. Thus, when

16   the DEA identified millions of generic hydrocodone shipments McKesson had made to rogue

17   internet pharmacies over a three-week period in 2006, the company had to concede that—

18   because those shipments involved generic formulations—McKesson’s systems had never flagged

19   them as suspicious.29

20             38.     In addition to being poorly constructed, McKesson’s pre-2007 monitoring system

21   was not seriously implemented. McKesson employees have acknowledged that, aside from

22

23
         26
            The evidence was filed publicly on July 23, 2019, in In Re: National Prescription Opiate
24   Litigation, 17-md-1804 (N.D. Ohio), Dkt. Nos. 1957, 1960, 1964, 1965 & 1967.
         27
25          Drilling into the DEA’s pain pill database, The Washington Post, (originally published July 16,
     2019, updated July 21, 2019), available at:
26   https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
         28
         In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1964-28
27   (MCKMDL00510747).
         29
28            Id. at Dkt. No. 1964-30 (MCKMDL00496877-MCKMDL00496878).

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                   - 10 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 15 of 48



 1   confirming certain erroneous “fat fingered” orders, the company undertook no further

 2   investigation of orders that had been identified as excessive.30

 3             39.     And, although McKesson did modify its anti-diversion protocols to some degree

 4   after its 2008 settlement with the DEA, the company embedded loopholes to ensure that its

 5   procedures remained ineffectual in practice. Tellingly, when introducing the changes, McKesson

 6   assured its pharmacy customers that they could continue to expect “business as usual.”31 Having

 7   just settled claims for past illegal conduct and having vowed to reform its practices, “business as

 8   usual” was the last thing McKesson should have been aiming for.

 9             40.     McKesson’s post-2008 system continued to be ineffective for several reasons. For

10   one, while the system set monthly opioid thresholds for customers (above which orders would be

11   flagged as suspicious), the thresholds were set far too high. Indeed, McKesson’s Director of

12   Regulatory Affairs acknowledged the “large gaps between the amount of Oxy or Hydro

13   [customers] are allowed to buy (their threshold) and the amount they really need … [and that]

14   This increases the opportunity for diversion by exposing more product for introduction into the

15   pipeline than may be being used for legitimate purposes.”32

16             41.     McKesson also routinely increased customers’ thresholds without reasonable

17   justification. According to internal company documents, requests for threshold increases were

18   “almost automatic.”33 This was particularly the case for national retail pharmacies, for whom

19   McKesson granted threshold increases without conducting any due diligence whatsoever.

20   Unsurprisingly, many of these pharmacies have since been investigated and sanctioned by the

21   DEA for diversion-related misconduct.

22             42.     Perhaps most troublingly, McKesson actively assisted its customers in

23   circumventing the system by warning customers when they were approaching their threshold.

24   This strategy allowed pharmacies to preemptively request increases—which invariably would be

25
         30
              Id. at Dkt. No. 1964-29 (Snider Depo., 77:3-78:4).
26       31
              Id. at Dkt. No. 1910-1 at 84 (citing Dkt. No. 1964-41 (MCKMDL00543613)).
27       32
              Id. at Dkt. No. 1910-1 at 84 (citing Dkt. No. 1964-43 (MCKMDL00507799)).
         33
28            Id. at Dkt. No.1910-1 at 84 (citing Dkt. No. 1964-47 (MCKMDL00507223)).

                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                     - 11 -                       701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 16 of 48



 1   granted—before sales were lost. As one McKesson employee put it: “We are in the business to

 2   sell product. If we could produce a report … that warned customers approach to a threshold, say

 3   at 85% of their 10,000 dosages, work could begin on justifying an increase in threshold prior to

 4   any lost sales.”34

 5              43.    In sum, McKesson’s failure to employ effective safeguards against diversion was

 6   more than a mere oversight, it was an intentional corporate strategy designed to keep the profits

 7   rolling in. As perhaps the best illustration of its underlying motivations, when McKesson

 8   revamped its diversion controls in 2008, employees were explicitly instructed to “[r]efrain from

 9   using the word ‘suspicious’” because “[o]nce McKesson deems an order and/or customers

10   suspicious, McKesson is required to act.”35 The company’s policies and blatantly inadequate

11   monitoring protocols were specifically and intentionally designed to avoid this outcome

12   whenever possible.

13              44.    Because of its continued failures to implement a proper anti-diversion program,

14   McKesson was investigated for a second time by the DOJ in 2017 and paid additional civil

15   penalties—this time a record $150 million.36 Evidence uncovered during the government’s

16   investigation showed that McKesson had not maintained effective anti-diversion controls and

17   failed to report and/or halt suspicious orders in 14 states, including Washington.37 The DEA

18   found, for example, that between June 2008 and May 2013, one McKesson distribution facility

19   in Colorado “processed more than 1.6 million orders for controlled substances from June 2008

20   through May 13, 2013, but reported just 16 orders as suspicious, all connected to one instance

21   related to a recently terminated customer.”38 On the basis of this and other evidence, the

22

23       34
              Id. at Dkt. No. 1910-1 at 86-87 (citing Dkt. No. 1964-65 (MCKMDL00543972)).
         35
24            Id. at Dkt. No. 1910-1 at 88 (citing Dkt. No. 1964-72 (MCKMDL005118078)).
         36
            U.S. Dept. of Justice, McKesson Agrees to Pay Record $150 Million Settlement for Failure to
25   Report Suspicious Orders of Pharmaceutical Drugs (Jan. 17, 2017), available at:
     https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-report-
26   suspicious-orders.
         37
27            Id.
         38
           DOJ January 17, 2017 Press Release, McKesson Agrees to Pay Record $150 Million Settlement for
28   Failure to Report Suspicious Orders of Pharmaceutical Drugs, available at:
                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                  - 12 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 17 of 48



 1   company was forced to admit that between 2009 and 2017 “it did not identify or report to DEA

 2   certain orders placed by certain pharmacies which should have been detected by McKesson as

 3   suspicious” under the regulatory framework and its 2008 settlement with the DEA.39

 4              2.     Cardinal

 5              45.    Cardinal has similarly filled suspicious orders for massive amounts of opioids

 6   without adopting effective anti-diversion controls. Between 2006 and 2012, Cardinal directed

 7   62,661,200 opioid pills into King County.40

 8              46.    By 2008, the DEA had already found that despite its “repeated attempts to educate

 9   Cardinal Health on diversion awareness and prevention, Cardinal engaged in a pattern of failing

10   to report blatantly suspicious orders for controlled substances.”41 But, even after being forced to

11   pay out $34 million in civil penalties in connection with its first diversion-related investigation,

12   Cardinal chose to continue its illegal practices. Since the 2008 settlement, Cardinal has been

13   sanctioned at least four other times for failing to maintain proper anti-diversion controls.

14              47.    In 2012, Cardinal reached a second settlement with the DEA stemming from its

15   failure to detect and prevent suspicious orders from a distribution center in Florida. As part of

16   that settlement, the company’s license to distribute controlled substances from its Florida

17   warehouse was suspended for two years after an investigation revealed that, in the span of three

18   years, the distribution center had shipped more than 12 million dosage units of oxycodone to just

19   four local pharmacies.42 Cardinal admitted that its due diligence efforts and compliance with the

20

21
     https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-failure-report-
22   suspicious-orders.
         39
            See January 2017 DOJ Settlement Agreement and Release, at ¶¶ IV.A to IV.B, available at:
23   https://dopl.utah.gov/orders/2018-149_SO_2018-04-09.pdf.
         40
24          Drilling into the DEA’s pain pill database, The Washington Post, (originally published July 16,
     2019, updated July 21, 2019), available at:
25   https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
         41
              Id.
26       42
            Drug Enforcement Agency, DEA Suspends for Two Years Pharmaceutical Wholesaler
27   Distributor’s Ability to Sell Controlled Substances from Lakeland, Florida Facility (May 15, 2012)
     available at:
28   https://web.archive.org/web/20151009061847/http://www.dea.gov/divisions/hq/2012/pr051512p.html.

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                   - 13 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 18 of 48



 1   prior settlement had been inadequate and again promised to strengthen its procedures for

 2   identifying and reporting suspicious orders.43

 3              48.    But Cardinal continued to neglect its obligations and, in 2016, entered into two

 4   more settlements based on violations of the CSA. In one, the company paid more than $30

 5   million in penalties after failing to report suspicious orders in Maryland and Florida, and failing

 6   to adhere to recordkeeping requirements in Washington.44 In the other, Cardinal paid $10 million

 7   to resolve allegations that its subsidiary, Kinray, Inc., failed to report suspicious orders in New

 8   York.45

 9              49.    Yet again, in January 2017, Cardinal paid out $20 million to the State of West

10   Virginia to settle allegations that the company failed to report suspicious orders and negligently

11   flooded that state with prescription opioids, contributing to an epidemic that caused more than

12   1,700 overdose deaths.46

13              50.    Cardinal’s repeated failures to report suspicious shipments arose from what its

14   own CEO has described as a “result-orientated culture” that could spawn “ill-advised or short-

15   sighted decisions.”47 Indeed, before 2008, the company had virtually no system for monitoring

16   suspicious shipments; it did nothing more than supply the DEA with monthly summaries

17   showing purchase volumes. Cardinal’s own consultant found these reports to be “not sufficient to

18

19
         43
20            Id.
         44
            U.S. Attorney’s Office for the District of Maryland, Settlement resolves multiple investigations
21   against Cardinal in Maryland, Florida, New York and Washington (Dec. 23, 2016) available at:
     https://www.justice.gov/usao-md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-
22   controlled-substances-act; U.S. Attorney’s Office for the Western District of Washington, United States
     Reaches $34 Million Settlement with Cardinal Health for Civil Penalties under the Controlled Substances
23   Act (Dec. 23, 2016) available at: https://www.justice.gov/usao-wdwa/pr/united-states-reaches-34-million-
     settlement-cardinal-health-civil-penalties-under-0.
24       45
              Id.
25       46
            Ghose, Carrie, Cardinal Health to pay West Virginia $20M to settle opiates lawsuit, Columbus
     Business First (Jan. 9, 2017) available at:
26   https://www.bizjournals.com/columbus/news/2017/01/09/cardinal-health-to-pay-west-virginia-20m-to-
     settle.html.
27       47
            In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1910-1 at 88
28   (citing Dkt. No. 1964-72 (MCKMDL005118078)).

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                  - 14 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 19 of 48



 1   monitor deviations in ordering patterns on a real time basis.”48 And, even when it did identify a

 2   particular shipment as suspicious, Cardinal fulfilled the order anyway.

 3             51.     It was not until 2008 that Cardinal began blocking shipments it had identified as

 4   suspicious. But even then, the company’s systems for flagging such shipments remained

 5   inadequate. As its counterpart McKesson had done, Cardinal adopted customer-specific

 6   thresholds, above which shipments were identified as suspicious. But, similar to McKesson’s,

 7   Cardinal’s thresholds were too high because they were set in accordance with current, and thus

 8   already inflated, ordering volumes. Cardinal also performed little or no due diligence with

 9   respect to its chain pharmacy customers, wary that these retailers might “take their billions upon

10   billions of dollars in business to any wholesaler in the country.”49

11             52.     The result was a process that proved to be completely ineffective at identifying

12   suspicious shipments. Indeed, Cardinal’s internal documents show that between 2008 and

13   2013—during the height of the opioid crisis—it reported only a few dozen suspicious shipments

14   to the DEA.50 The company has now acknowledged that between 2012 and 2015, it failed to

15   report at least 14,000 suspicious orders from “across the country,” the “vast majority” of which

16   included opioids.51

17             3.      AmerisourceBergen

18             53.     AmerisourceBergen distributed 68,810,395 opioid pills into King County between

19   2006 and 2012.52 And, like the others, it did so without implementing effective controls against

20   diversion.

21             54.     In 2007, the company’s Orlando, Florida branch lost its DEA registration after it

22   was discovered selling “large quantities” of hydrocodone to rogue pharmacies.53 The DEA

23
         48
24            Id. at Dkt. No. 1964-7 (CAH_MDL2804_03309962; CAH_MDL2804_03309964).
         49
              Id. at Dkt. No. 1964-16 (89(5) FOIL Appeal G000804 000006).
25       50
              Id. at Dkt. No. 1964-13 (CAH_MDL2804_03262438).
26       51
              Id. at Dkt. No. 1910-1 at 77 (citing Dkt. No. 1964-17 (Cameron Depo., 269:12-270:13)).
         52
27          Drilling into the DEA’s pain pill database, The Washington Post, (originally published July 16,
     2019, updated July 21, 2019), available at:
28   https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                    - 15 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 20 of 48



 1   suspended the license upon concluding that “the continued registration of this company

 2   constitutes an imminent danger to public health and safety.”54

 3              55.     Prior to 2007, AmerisourceBergen maintained a “ship and report” policy—that is,

 4   its corporate policy was to ship suspicious orders before they were reported to the DEA.55 This

 5   practice ensured no interruption in sales. To identify suspicious orders, AmerisourceBergen

 6   posted signs within its distribution centers outlining customer ordering thresholds, and then

 7   relied on distribution center employees’ discretion to detect unusual orders.56 But the company

 8   had no division or group charged with implementing its diversion controls. Nor did it have any

 9   policies in place to (a) compare a customer’s orders with orders placed by similarly situated

10   customers; (b) compare a customer’s orders of certain controlled substances relative to other

11   controlled substances; or (c) evaluate the frequency of customer orders.57

12              56.     It was not until 2007, after its Orlando center was shut down by the DEA, that

13   AmerisourceBergen began blocking any of the shipments it identified as suspicious. But even

14   then, the majority of those orders were ultimately filled with little or no documentation of due

15   diligence on AmerisourceBergen’s part.58

16              57.     The other anti-diversion protocols implemented in 2007 were equally ineffectual

17   and similarly designed to fail. For example, the company’s idea of “diligence” was a customer

18   questionnaire that, while in theory was meant to identify rogue pharmacies, was actually

19   completed by AmerisourceBergen sales representatives who were financially incentivized to

20   increase sales and unlikely to compile information that might limit distributions. Further limiting

21

22
         53
           DEA April 24, 2007 Press Release, DEA Suspends Orlando Branch of Drug Company from
23   Distributing Controlled Substances, available at: https://www.dea.gov/sites/default/files/divisions/mia/
     2007/mia042407p.html.
24       54
              Id.
25       55
          In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1964-79
     (Zimmerman Depo. I, 108:11-110:22).
26       56
              Id. at Dkt. No. 1964-82 (Mavs Depo. I, 173:19-174:9).
27       57
              Id. at Dkt. No. 1964-83 (Mavs Depo. II, 68:1-71; 72:1-5; 72:22-73:3).
         58
28            Id. at Dkt. No. 1910-1 at 94.

                                                                                      Peter S. Holmes
                                                                                      Seattle City Attorney
                                                     - 16 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                             Seattle, WA 98104-7097
                                                                                      (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 21 of 48



 1   the effectiveness of these questionnaires was the fact that they were used only for new—and not

 2   existing—customers, and no retail chain pharmacy was ever required to complete one.59

 3            58.      The DEA investigated the company again in 2012 for failing to protect against

 4   diversion.60 And in 2017, AmerisourceBergen agreed to pay West Virginia $16 million to settle

 5   claims that it had failed to monitor and report suspicious opioid shipments within that state.

 6   Nevertheless, while each of these regulatory actions prompted various minor changes in

 7   AmerisourceBergen’s anti-diversion system, the company has never made a legitimate effort to

 8   ensure that its protocols are truly effective.

 9            4.       Walgreens

10            59.      Walgreens also failed to meet its diversion monitoring requirements and failed to

11   stop the shipment of suspicious orders, in violation of state and federal law.

12            60.      Walgreens is the second-largest pharmacy chain in the United States, with annual

13   revenue of more than $118 billion. According to its website, the company operates more than

14   8,100 retail locations and filled 990 million prescriptions on a 30-day adjusted basis in 2017

15   alone. From 2006 to 2012, Walgreens distributed 59,623,820 opioid pills into King County.61

16            61.      One thing that distinguishes Walgreens from the other Defendants is that

17   Walgreens self-distributes, meaning that its distribution “customers” are its own individual

18   pharmacies.62 This fact makes Walgreens’ failure to develop a proper monitoring system even

19   more egregious. The company could have easily used its own pharmacies’ data to determine the

20   appropriate amount of opioids an individual pharmacy should be permitted to receive. But it

21

22
         59
           Id. at Dkt. No. 1910-1 at 95 (citing Dkt. No. 1964-79 (Zimmerman Depo. I, 201:11-24; 213:16-
23   214:9)).
         60
24        Jeff Overley, AmerisourceBergen Subpoenaed by DEA Over Drug Diversion (Aug. 9, 2012),
     LAW360, available at: https://www.law360.com/articles/368498/amerisourcebergen-subpoenaed-by-
25   deaover- drug-diversion.
         61
            Drilling into the DEA’s pain pill database, The Washington Post, (originally published July 16,
26   2019, updated July 21, 2019), available at:
     https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/.
27       62
         In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1965-5
28   (WAGMDL00757776).

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                   - 17 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 22 of 48



 1   turned a blind eye to this information, relying instead on an overly-lenient volume “three times”

 2   formula to identify suspicious orders.

 3             62.     As part of a settlement with DEA in June 2013, Walgreens admitted that its

 4   “suspicious order reporting for distribution to certain pharmacies did not meet the standards

 5   identified by DEA in three letters from DEA’s Deputy Assistant Administrator, Office of

 6   Diversion Control, sent to every registered manufacturer and distributor, including Walgreens,

 7   on September 27, 2006, February 7, 2007 and December 27, 2007.”63

 8             63.     Indeed, Walgreens had long known that its monitoring system did not comply

 9   with its CSA obligations. In 2006, the DEA sent a Letter of Admonition citing the company for

10   recordkeeping inadequacies and security deficiencies at its Perrysburg Distribution Center. The

11   DEA specifically informed Walgreens that its formula for reporting suspicious orders was

12   insufficient and should instead be based on size, pattern, or frequency. But, rather than redesign

13   the system, Walgreens continued to utilize its “three times” formula to generate monthly

14   Suspicious Control Order Reports that were sent to the DEA only after the orders had already

15   shipped. These reports were generated on a nationwide basis and were thousands of pages or

16   more in length.64 Walgreens did not halt shipment of these orders or perform any due diligence

17   on them before shipment.65

18             64.     Walgreens knew such post-shipment reports did not satisfy CSA requirements.

19   Upon information and belief, senior Walgreens employees attended a September 2007

20   Pharmaceutical Industry Conference at which the DEA reminded distributors that the CSA

21   required reporting suspicious orders, not just suspicious sales after the fact.

22             65.     Until September 2010, Walgreens’s monitoring program flagged certain orders as

23   suspicious but did not reduce, block or report such orders.66 In addition, there were numerous

24

25
         63
              Id. at Dkt. No. 1965-6 (WAGMDL00490964).
26       64
              Id. at Dkt. No. 1965-14 (Stahmann Depo., 282:8–289:1).
27       65
              Id. at Dkt. No. 1965-15 (Bratton 30(b)(6) Depo., Erratum No. 3).
         66
28            Id. at Dkt. No. 1965-43 (WAGMDL00077017).

                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                     - 18 -                       701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 23 of 48



 1   loopholes that limited the program’s effectiveness.67 For instance, it only monitored orders that

 2   Walgreens stores placed to Walgreens’s own distribution centers. If a store hit its limit with

 3   Walgreens, it could simply order more drugs through outside vendors like Cardinal.68 Moreover,

 4   Walgreens often permitted stores to order additional opioids even after they had had hit their

 5   maximum.69

 6              66.       In 2012, the DEA issued an Immediate Suspension Order for one of Walgreens’s

 7   three Schedule II distribution centers, finding that the company’s distribution practices

 8   constituted an “imminent danger to the public health and safety” and were “inconsistent with the

 9   public interest.”70 The ISO contained a “statement of [the DEA’s] findings regarding the danger

10   to public health or safety”71 posed by Walgreens’s practices. Therein, the DEA specifically

11   considered the Suspicious Control Drug Order reports and made the following findings of fact

12   and conclusions of law72 regarding Walgreens’s suspicious order monitoring system:

13                       “[Walgreens’s] practice with regard to suspicious order reporting was to
                          send to the local DEA field office a monthly report labeled ‘Suspicious
14                        Control Drug Orders.’”73

15                       “[The Suspicious Control Drug] reports, consisting of nothing more than
                          an aggregate of completed transactions, did not comply with the
16                        requirement to report suspicious orders as discovered, despite the title
                          [Walgreens] attached to these reports.”74
17
                         Upon review of an example of the Suspicious Control Drug Order report
18                        for December 2011, “[Walgreens’s] suspicious order report for December
                          2011 appears to include suspicious orders placed by its customers for the
19                        past 6 months. The report for suspicious orders of Schedule II drugs alone

20
         67
              Id. at Dkt. No. 1965-44 (Polster Depo., 157:9-18).
21       68
              Id. at Dkt. No. 1965-15 (Bratton 30(b)(6) Depo., 258:8-17).
22       69
              Id. at Dkt. No. 1965-49 (WAGMDL00705318).
         70
23            Id. at Dkt. No. 1910-1 at 108 (citing Dkt. No. 1965-16 (WAGMDL00387653)).
         71
              21 C.F.R. § 1301.36(e).
24       72
           Walgreens does not dispute that ISO contains final findings of fact and conclusions of law. See
25   Brief of Petitioner [Walgreen Co.], Walgreen Co. v. Drug Enforcement Administration, et al., CV No. 12-
     1397, Doc. #1411758 (D.C. Cir. Dec. 26, 2012) (ISO contains ‘“final determinations, findings, and
26   conclusions’ made by DEA”) (citing 21 U.S.C. § 877).
         73
         In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1965-17
27   (WAGMDL00387654).
         74
28            Id.

                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                     - 19 -                         701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 24 of 48



 1                      is 1,712 pages and includes reports on approximately 836 pharmacies in
                        more than a dozen states and Puerto Rico.”75
 2
                       Finding that the reports failed to appropriately consider the population and
 3                      area being served by the pharmacy: “This report from the Jupiter
                        Distribution Center covers pharmacies in multiple states and Puerto Rico,
 4                      yet the average order and trigger amount is the same for a particular drug
                        regardless of the pharmacy’s location, the population it serves, or the
 5                      number of other pharmacies in the area.”76

 6                     “As made clear in 21 CFR 1301.74(b), Southwood, and the December 27,
                        2007 letter to distributors from the Deputy Assistant Administrator for the
 7                      Office of Diversion Control, suspicious orders are to be reported as
                        discovered, not in a collection of monthly completed transactions.
 8                      Moreover, commensurate with the obligation to identify and report
                        suspicious orders as they are discovered is the obligation to conduct
 9                      meaningful due diligence in an investigation of the customer and the
                        particular order to resolve the suspicion and verify that the order is
10                      actually being used to fulfill legitimate medical needs. This analysis must
                        take place before the order is shipped. No order identified as suspicious
11                      should be fulfilled until an assessment of the order’s legitimacy is
                        concluded.”77
12
                       “Notwithstanding the ample guidance available, Walgreens has failed to
13                      maintain an adequate suspicious order reporting system and as a result, has
                        ignored readily identifiable orders and ordering patterns that, based on the
14                      information available throughout the Walgreens Corporation, should have
                        been obvious signs of diversion occurring at Respondent’s customer
15                      pharmacies. See 21 C.F.R. § 1301.74(b); see also Southwood Pharm., Inc.,
                        72 Fed. Reg. 36,487 (2007).”78
16
                       “DEA’s investigation … revealed that Walgreens failed to detect and
17                      report suspicious orders by its pharmacy customers, in violation of 21
                        C.F.R. §1301.74(b). 21 C.F.R. § 1301.74(b).”79
18
                       “… DEA investigation of [Walgreens’s] distribution practices and policies
19                      … demonstrates that [Walgreens] has failed to maintain effective controls
                        against the diversion of controlled substances into other than legitimate
20                      medical, scientific, and industrial channels, in violation of 21 U.S.C.
                        §§ 823(b)(l) and (e)(l). [Walgreens] failed to conduct adequate due
21                      diligence of its retail stores, including but not limited to, the six stores
                        identified above, and continued to distribute large amounts of controlled
22                      substances to pharmacies that it knew or should have known were
                        dispensing those controlled substances pursuant to prescriptions written
23                      for other than a legitimate medical purpose by practitioners acting outside
                        the usual course of their professional practice.”
24
         75
25            Id.
         76
              Id.
26       77
              Id.
27       78
              Id.
         79
28            Id.

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                   - 20 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 25 of 48



 1                       “[Walgreens has not] recognized and adequately reformed the systemic
                          shortcomings discussed herein.”
 2
                         “[DEA’s] concerns with [Walgreens’s] distribution practices are not
 3                        limited to the six Walgreens pharmacies [for which DEA suspended
                          Walgreens’s dispensing registration].”80
 4

 5              67.       The 2012 investigation ultimately led to what was the largest settlement in DEA

 6   history at the time—$80 million—to resolve allegations that Walgreens committed an

 7   unprecedented number of recordkeeping and dispensing violations, including negligently

 8   allowing controlled substances such as oxycodone and other painkillers to be diverted for abuse

 9   and illegal black market sale.81

10              68.       Although the settlement stemmed initially from the DEA’s investigation into

11   Walgreens’s distribution center in Jupiter, Florida, it ultimately resolved allegations of CSA

12   violations in Florida, New York, Michigan, and Colorado that resulted in the diversion of

13   millions of opioids into illicit channels.82

14              69.       Walgreens’s operations in Florida clearly demonstrate how the company’s

15   egregious conduct facilitated the diversion of prescription opioids. Walgreens’s corporate

16   headquarters pushed hard to increase sales of oxycodone to its Florida pharmacies. The company

17   provided bonuses for pharmacy employees based on the number of prescriptions filled and

18   ranked its Florida stores according to the number of prescriptions dispensed. In June 2010, the

19   company found that its highest-ranking store in terms of oxycodone sales had sold nearly 18

20   prescriptions of the drug per day. All of these prescriptions were filled by the Jupiter distribution

21   center.83 In 2011, each of Walgreens’s Florida pharmacies allegedly ordered more than one

22

23
         80
         In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Ohio), Dkt. No. 1965-17
24   (WAGMDL00387663).
         81
25         Press Release, U.S. Attorney’s Office S. Dist. of Fla., Walgreens Agrees To Pay A Record
     Settlement Of $80 Million For Civil Penalties Under The Controlled Substances Act, U.S. Dep’t of Just.
26   (June 11, 2013), https://www.justice.gov/usao-sdfl/pr/walgreens-agrees-pay-record-settlement-80-
     million-civil-penalties-undercontrolled.
27       82
              Id.
         83
28            Id.

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                    - 21 -                         701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                 Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 26 of 48



 1   million dosage units of oxycodone—over ten times the average amount.84 These pharmacies also

 2   increased their orders over time—in some cases as much as 600% in the span of just two years—

 3   including, for example, one that supplied a town of 3,000 residents with 285,800 orders of

 4   oxycodone in a single month.

 5               70.    Walgreens has also settled with a number of state attorneys general, including

 6   West Virginia ($575,000) and Massachusetts ($200,000).85 In January 2017, an investigation by

 7   the Massachusetts Medicaid Fraud Division found that, from 2010 to 2015, multiple Walgreens

 8   stores across the state had failed to monitor the opioid use patterns of high-risk patients and

 9   failed to use sound professional judgment when dispensing opioids and other controlled

10   substances—despite the fact that overdose death rates were soaring and growing by the day.

11               71.    Corporate officers at Walgreens turned a blind eye to these abuses. In fact, in-

12   house attorneys at Walgreens suggested, in reviewing the legitimacy of prescriptions coming

13   from pain clinics, that “if these are legitimate indicators of inappropriate prescriptions perhaps

14   we should consider not documenting our own potential noncompliance,” underscoring the

15   general attitude of a company that placed profits and self-preservation above compliance with

16   the law—and even more importantly above the health and wellbeing of the communities it

17   serves.86

18   D.          Defendants coordinated and concealed their ineffective anti-diversion practices.

19               72.    As reflected in the foregoing, not only are Defendants’ monitoring programs

20   flawed, they share many of the same inadequacies. This is no coincidence. Indeed, Defendants

21   developed their programs in coordination with one another, including through their trade group,

22   the HDA.87

23
          84
           Order to Show Cause and Immediate Suspension of Registration, In the Matter of Walgreens Co.
24   (Drug Enf’t Admin. Sept. 13, 2012).
          85
25          Walgreens to pay $200,000 settlement for lapses with opioids, APhA (Jan. 25, 2017),
     https://www.pharmacist.com/article/walgreens-pay-200000-settlement-lapses-opioids.
26        86
               Id.
          87
27        In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Oh.), Dkt. No. 1979-7, at 37-38
     (HDA 30(b)(6) deposition) (confirming that, along with numerous other opioid distributors and
28   manufacturers, Cardinal, McKesson, and AmerisourceBergen each belong to the HDA).

                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                    - 22 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 27 of 48



 1              73.        The HDA is a vehicle for collective action. By its own account, the HDA provides

 2   Defendants with a forum for “networking” and building “alliances.”88 The HDA openly

 3   encourages members to participate in working groups to provide “guidance” and “leadership” on

 4   a variety of issues affecting the industry, including “DEA regulation of distribution” and “supply

 5   chain issues.”89 In 2007, in response to heightened government scrutiny, the HDA’s membership

 6   began “developing a comprehensive DEA strategy,” including with respect to the identification

 7   of suspicious orders.90 Internal documents show that HDA members became especially

 8   concerned about the “surge in DEA enforcement around suspicious shipments” and felt the

 9   industry needed “to quickly develop a plan to deal with and work with the DEA as necessary.”91

10   As part of this effort, the HDA collected copies of its “member companies’ suspicious order

11   policies and procedures.”92 Members then convened privately to discuss “best practices” in

12   response to DEA enforcement and to brainstorm “next steps.”93 In January 2008, as part of a

13   monthly meeting with the Pain Care Forum (“PCF”), an opioid-advocacy front group, the HDA

14   apprised PCF members—including opioid manufacturers and pharmacies—of the DEA’s

15   enforcement actions and steps the HDA was taking in response.94 Given this extraordinary level

16   of industry coordination, it is no surprise that Defendants’ inadequate monitoring programs share

17   uncanny similarities.

18              74.        And, while they clearly made it no priority to take the necessary (and legally-

19   mandated) steps to prevent diversion of the dangerous drugs they were selling, Defendants

20   spared no efforts in avoiding detection of and actively concealing their own unlawful, unfair, and

21   fraudulent conduct.

22
         88
23            See https://www.hda.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en.
         89
              See https://www.hda.org/about/councils-and-committees#Committees.
24       90
         In Re: National Prescription Opiate Litigation, 17-md-2804 (N.D. Oh.), Dkt. No. 1979-7, at 61-62
25   (HDA 30(b)(6) deposition).
         91
              Id. at 68.
26       92
              Id. at 121.
27       93
              Id. at 137.
         94
28            Id. at 139-140.

                                                                                      Peter S. Holmes
                                                                                      Seattle City Attorney
                                                      - 23 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                             Seattle, WA 98104-7097
                                                                                      (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 28 of 48



 1             75.     For example, Defendants concealed their conduct by resisting the distribution of

 2   ARCOS and other data showing the staggering number of suspicious opioid shipments that have

 3   been directed into King County and elsewhere. Having only recently obtained this data by court

 4   order, Seattle had no prior means of confirming whether these Defendants violated their

 5   obligations to monitor, report, and halt suspicious shipments in this region.

 6             76.     Defendants further concealed their misconduct by projecting a false aura of

 7   corporate responsibility. As described above, Defendants have publicly recognized their duty to

 8   carefully monitor the opioid supply chain to detect and report instances of diversion. And they

 9   claim to be doing so. In reality, however, and as the public record now reveals, Defendants did

10   not honor these commitments in Seattle and elsewhere.

11             77.     In sum, Defendants successfully concealed the facts sufficient to arouse suspicion

12   of the claims that Seattle now asserts. The City did not know of the existence or scope of

13   Defendants’ misconduct and could not have acquired such knowledge earlier through the

14   exercise of reasonable diligence.

15   E.        Defendants’ conduct foreseeably led to an opioid epidemic that has wrought havoc
               on Seattle communities.
16
               78.     By failing to implement proper safeguards against diversion, Defendants have
17
     unnecessarily flooded Seattle with opioids, resulting in widespread addiction, overdose, and
18
     death. The opioid prescribing rate in King County for 2011 was 66%, meaning that 66 opioid
19
     prescriptions were issued for every 100 residents.95 Although local and state officials have since
20
     made a concerted effort to combat opioid abuse, as detailed below, the prescribing rate in King
21
     County remained above 40% in 2017.96
22
               79.     Misuse, abuse, and fatalities have inevitably resulted from the staggering number
23
     of pills Defendants pushed into Seattle. By 2009, opioids had become by far the leading cause of
24

25

26        95
            CDC Report, U.S. County Prescribing Rates, 2011, available at:
     https://www.cdc.gov/drugoverdose/maps/rxcounty2011.html.
27        96
            CDC Report, U.S. County Prescribing Rates, 2017, available at:
28   https://www.cdc.gov/drugoverdose/maps/rxcounty2017.html.

                                                                                 Peter S. Holmes
                                                                                 Seattle City Attorney
                                                  - 24 -                         701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                        Seattle, WA 98104-7097
                                                                                 (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 29 of 48



 1   drug-related death in the county, with 8.59 deaths per 100,000 residents reported.97 Moreover,

 2   prescription opioid abuse has not displaced heroin, but rather triggered a resurgence in its use.

 3   Individuals who are addicted to prescription opioids often transition to heroin because it is a less

 4   expensive, readily available alternative that provides a similar high.98 Nationwide studies

 5   confirm that nearly 80% of all people who began to abuse opioids in the early 2000s, started with

 6   prescription drugs.99 And the same pattern holds true in Seattle. Approximately 41% of heroin

 7   users interviewed at a Seattle syringe exchange in 2015 reported using pharmaceutical opioids—

 8   an increase of 30% in 2011—and another 53% stated that they were “hooked on prescription-

 9   type opiates prior to using heroin.”100 Evergreen Health Services, a local nonprofit which

10   provides medication and assisted treatments for adults with opioid abuse disorders, estimate that

11   90% of the patients it treats started down the road to addiction with prescription opioids.

12              80.    As prescription opioid users turned to heroin, heroin-related overdose deaths also

13   skyrocketed. By 2015, overdoses attributed to either prescription opioids or heroin accounted for

14   approximately two-thirds of all drug related deaths in King County.101

15              81.    In King County, heroin and prescription opioids are involved in more overdose

16   deaths than any other drug. In 2018, there were 277 overdose deaths in the county that involved

17   at least one type of opioid.102 Of those deaths, 100 were caused by prescription opioids and 156

18   involved heroin.

19

20
         97
            University of Washington, Alcohol and Drug Abuse Institute, online report, available at:
21   https://adai.washington.edu/WAdata/KingCountyDrugDeaths.htm.
         98
22          JAMA Psychiatry, The Changing Face of Heroin Use in the United States: A Retrospective
     Analysis of the Past 50 Years, May 28, 2014, available at:
23   https://jamanetwork.com/journals/jamapsychiatry/fullarticle/1874575; Heroin and Prescription Opiate
     Addiction Task Force, Final Report and Recommendations, September 15, 2016, at 4.
24       99
              Id.
         100
25         University of Washington, Alcohol and Drug Abuse Institute, 2015 Drug Use Trends in King
     County Washington, dated July 2016, at 3.
26       101
               Id.
         102
27           Public Health Dept. Seattle & King County, 2018 Overdose Death Report, available at:
     https://www.kingcounty.gov/depts/health/~/media/depts/health/medical-examiner/documents/2018-
28   overdose-death-report.ashx.

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                   - 25 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 30 of 48



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
               82.     And, while overdose rates are clearly a countywide issue, the problem is
12
     particularly acute in Seattle. Indeed, between 2016 and 2017, 53% of all overdose deaths within
13
     King County occurred in Seattle.103
14

15

16

17

18

19

20

21

22

23

24
               83.     Statewide in 2017, there were 742 overdose deaths involving opioids—a rate of
25
     9.6 deaths per 100,000 persons.104 343 of those deaths involved prescription opioids specifically.
26
         103
27           Public Health Dept. Seattle & King County, 2017 Overdose Death Report, available at:
     https://www.kingcounty.gov/depts/health/news/2018/May/~/media/depts/health/medical-
28   examiner/documents/2017-overdose-death-report.ashx.

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                  - 26 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 31 of 48



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13              84.    Opioid abuse is also a leading cause of non-lethal drug poisonings and associated

14   medical treatments, which are frequently provided at public expense. In just the first six months

15   of 2019, there were 1,291 opioid-related emergency department encounters in King County—

16   most of which took place at Seattle hospitals.105 In the same time period, there were 1,228

17   probable opioid overdoses treated by King County EMS agencies.106

18              85.    Publicly-funded drug treatment admissions in King County for the abuse of

19   prescription opioids has increased—492% between 1999 and 2010.107 In 2015, the King County

20   Mental Health, Chemical Abuse and Dependency Services Division reported that opioids were

21   the primary substance used by 62% of persons admitted for detoxification treatment.108 And, for

22
         104
23           National Institute on Drug Abuse, Opioid-Involved Overdose Deaths, 2019, available at:
     https://www.drugabuse.gov/drugs-abuse/opioids/opioid-summaries-by-state/washington-opioid-summary.
24       105
             King County Public Health Non-fatal Overdose Statistics, available at:
     https://www.kingcounty.gov/depts/health/overdose-prevention/non-fatal.aspx.
25       106
               Id.
26       107
           University of Washington, Alcohol and Drug Abuse Institute, 2015 Drug Use Trends in King
     County Washington, dated July 2016, at figure 3a.
27       108
           King County Mental Health, Chemical Abuse and Dependency Services Division, Substance
28   Abuse Prevention and Treatment Annual Report, 2015, at 20.

                                                                                      Peter S. Holmes
                                                                                      Seattle City Attorney
                                                   - 27 -                             701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                             Seattle, WA 98104-7097
                                                                                      (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 32 of 48



 1   each year between 2006 and 2015, King County poison centers reported more calls for

 2   pharmaceutical opioids than any other drug.109

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15             86.     The opioid epidemic has also had a significant detrimental impact on teenagers
16   and young adults. A 2018 Healthy Youth Survey indicated that approximately 2,500 Washington
17   State 12th graders had tried heroin at least once and even more—about 3,500—used pain killers
18   to get high in any given month.110 In response to shocking statistics and studies which show that
19   fatal opioid overdoses among children and adolescents increased nearly threefold in the U.S.
20   between 1999 and 2016, Governor Jay Inslee recently signed into law a bill that will require
21   public high schools across Washington to stock naloxone for their students starting in the 2020-
22   21 school year. Individuals under the age of 30 are the largest growing group in King County
23

24

25

26
         109
               University of Washington, 2015 Drug Use Trends in King County Washington, at Figure 6.
27       110
             Healthy Youth Survey Fact Sheet, available at:
28   https://www.doh.wa.gov/Portals/1/Documents/8350/160-NonDOH-DB-Opiates.pdf.

                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                   - 28 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 33 of 48



 1   seeking opiate detoxification treatment. In 2006, 210 young adults sought treatment in King

 2   County for opiate addiction. By 2014, that number had grown to 906.111

 3

 4

 5

 6

 7

 8

 9             87.     Even infants have not been immune to the impact of opioid abuse. In Washington,
10   the number of newborns diagnosed with Neonatal Abstinence Syndrome (“NAS”)—increased by
11   more than 600% between 2000 and 2013.112 NAS is a post-natal drug withdrawal syndrome that
12   occurs among opioid-exposed infants shortly after birth, often manifested by central nervous
13   system instability, autonomic over-reactivity, and gastrointestinal tract dysfunction. NAS is
14   associated with increased incidence of seizures, respiratory problems, feeding difficulties and
15   low birth weight, along with common symptoms of drug withdrawal, including diarrhea,
16   excessive crying, fever, hyperactive reflexes, and sleeping difficulties. The State’s Office of
17   Financial Management has studied cases in which a pregnant mother received a drug-use
18   diagnoses during her maternal stay and concluded that opioids (including heroin) “had, by far,
19   the highest rates and greatest number of cases—and they are markedly trending upwards.”113
20             88.     Homelessness in Seattle is a complicated issue, and opioid abuse is one of its
21   causes. The 2019 Count Us In annual Point In Time (PIT) count for Seattle and King County,
22   found a total of 11,199 people experiencing homelessness countywide. And death reports
23   indicate that opioid abuse is increasingly responsible for fatalities within this growing
24       111
             King County, Heroin and Opioid Trends, available at:
25   https://www.kingcounty.gov/depts/community-human-services/mental-health-substance-abuse/task-
     forces/heroin-opiates-task-force.aspx#about.
26       112
             National Institute on Drug Abuse, Opioid-Involved Overdose Deaths, 2019, available at:
     https://www.drugabuse.gov/drugs-abuse/opioids/opioid-summaries-by-state/washington-opioid-summary.
27       113
           Washington State Office of Financial Management, Maternal and Newborn Inpatient Stays with a
28   Substance Use or Use-Related Diagnosis, February 2016, at 3.

                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                  - 29 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 34 of 48



 1   population.114 In 2018, 16% of the opioid overdoses in King County were among people

 2   experiencing homelessness.115 The high rate of opioid use among the homeless population is

 3   further compounded by the obstacles that homeless people must overcome to obtain treatment.

 4   Data obtained by the Seattle Public Health King County Needle Exchange Program shows that

 5   only 48% of the homeless population successfully accesses methadone treatment, compared to a

 6   75% success rate among users who are stably housed.116

 7             89.     Law enforcement statistics reflect a rise in opioid abuse. The percent of King

 8   County drug seizures testing positive for heroin has increased nearly six-fold—from 7% in 2008

 9   to 40% in 2015.117 In 2015, more than 45% of drug seizures by King County law enforcement

10   involved either prescription opioids or heroin.118

11             90.     As this data reflects, prescription opioid misuse, abuse, and overdose has

12   catastrophic impacts. Beyond the tragic repercussions for addicted individuals—including

13   overdoses, job loss, loss of custody of children, physical and mental health problems,

14   homelessness and incarceration—opioid abuse causes instability in communities and

15   unsustainable demand on community services such as hospitals, courts, child services, treatment

16   centers, and law enforcement. These are costs that Seattle must bear.

17

18

19

20

21       114
           Heroin and Prescription Opiate Addiction Task Force, Final Report and Recommendations,
22   September 15, 2016, at 6.
         115
             Public Health Seattle & King County, 2018 Overdose Death Report, available at:
23   https://www.kingcounty.gov/depts/health/news/2019/July/2-overdose.aspx.
         116
24           King County Heroin and Opioid Task Force, Heroin and Opioid Trends, available at:
     http://www.kingcounty.gov/depts/community-human-services/mental-health-substance-abuse/task-
25   forces/heroin-opiates-task-force.aspx.
         117
             King County, Heroin and Opioid Trends, available at:
26   https://www.kingcounty.gov/depts/community-human-services/mental-health-substance-abuse/task-
     forces/heroin-opiates-task-force.aspx#about.
27       118
             University of Washington, Alcohol and Drug Abuse Institute, online study available at:
28   https://adai.washington.edu/WAdata/King_County_cases.htm.

                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                  - 30 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 35 of 48



 1   F.         Defendants’ conduct has severely impacted Seattle and has caused the City
                substantial economic injury.
 2
                91.    Seattle has expended millions of dollars trying to combat the opioid epidemic that
 3
     is ravaging its communities. The City has suffered economic injuries that are direct,
 4
     ascertainable, quantifiable, and that would not have been incurred but for Defendants’ conduct.
 5
                1.     Public Health Services
 6
                92.    The Seattle Human Services Department invests over $12.6 million annually in
 7
     public health initiatives, a significant portion of which are devoted to treating opioid addiction.
 8
                93.    The City spends, for instance, hundreds of thousands of dollars each year on
 9
     methadone and buprenorphine119 treatments for opioid addicts. This treatment is labor intensive,
10
     with patients being seen six days per week initially. Random urine testing and regular counseling
11
     sessions are also mandatory for all patients being treated with methadone or buprenorphine and
12
     further add to the cost. The Seattle & King County Public Health Department opened the
13
     Buprenorphine Pathways Program in January 2017. The program, which provides same-day
14
     medication starts onsite, was at capacity within 13 weeks with people lining up two hours before
15
     opening to receive care.
16
                94.    Because of the surge in heroin use, the City has been forced to confront the very
17
     serious public health hazards posed by hypodermic needles. King County spends $1.2 million
18
     per year on its needle exchange program.120 In 2016, Seattle Public Utilities started a pilot
19
     program to collect needles as one of several test initiatives aimed at improving the safety and
20
     cleanliness of the City’s neighborhoods. In the first 15 months of operation, the program
21
     collected and safely disposed of 32,012 hypodermic syringes.121 On March 30, 2018, the Seattle
22

23        119
            Buprenorphine, also known by its brand name, Suboxone, is an alternative to methadone with a
24   different delivery system. It can be taken in a pill or on a film, and is thus easier for patients traveling.
     Like methadone, buprenorphine can diminish opioid dependency and reduce the risk of overdose.
25        120
             Public Health Seattle & King County, King County Needle Exchange, available at:
     https://www.kingcounty.gov/depts/health/communicable-diseases/hiv-std/patients/drug-use-harm-
26   reduction/needle-exchange.aspx.
          121
27          Capitol Hill Seattle Blog, ‘Sharps’ program collecting 2,000+ old needles a month across Seattle
     (Oct. 24, 2017) available at: https://www.capitolhillseattle.com/2017/10/sharps-program-collecting-2000-
28   old-needles-a-month-across-seattle/.

                                                                                          Peter S. Holmes
                                                                                          Seattle City Attorney
                                                      - 31 -                              701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                                 Seattle, WA 98104-7097
                                                                                          (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 36 of 48



 1   Public Library system announced its plan to install sharps containers in all restrooms at its

 2   downtown, Ballard, University District, and Capitol Hill branches after a custodian was pricked

 3   with a hypodermic needle at the Ballard library.122 Local businesses have similarly had to install

 4   sharps boxes in their facilities after employees have reported finding blood and needles in

 5   bathrooms, as well as being pricked by improperly discarded needles.123

 6             95.     Seattle also makes substantial annual contributions to the King County Needle

 7   Exchange which operates programs in Belltown, Capitol Hill, and the University District. At

 8   each needle exchange location, opioid addicts can exchange used syringes for sterilized ones

 9   while receiving basic health services, including infectious disease testing, Hepatitis A and B

10   vaccinations, and treatment readiness counseling. In total, 7.9 million syringes were distributed

11   in King County in 2018, up from 7.1 million in 2017.124

12

13

14

15

16

17

18

19

20

21

22

23       122
            Seattle Magazine, Seattle Public Library Will Now Install Sharps Containers at Some Branches
24   (Nov. 27, 2018) available at: http://www.seattlemag.com/news-and-features/seattle-public-library-will-
     now-install-sharps-containers-some-branches.
25       123
             Business Insider, Drugs and syringes have become such a problem in Starbucks bathrooms that
     the company is installing needle-disposal boxes in certain locations (Jan. 9, 2019) available at:
26   https://www.businessinsider.com/starbucks-workers-petition-bathroom-needle-disposal-boxes-2019-1?.
         124
27           Public Health Seattle & King County, 2018 Overdose Death Report, available at:
     https://www.kingcounty.gov/depts/health/news/2019/July/~/media/depts/health/medical-
28   examiner/documents/2018-overdose-death-report.ashx.

                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                  - 32 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 37 of 48



 1            2.       Paramedic Services

 2            96.      Seattle has also expended substantial financial resources to support first

 3   responders who provide services and medical interventions for opioid addicts. Every year, the

 4   Seattle Fire Department responds to thousands of 911 calls which arise from prescription opioid

 5   or heroin abuse and require the use of naloxone (aka Narcan), a drug that can reverse an opioid

 6   overdose. Naloxone is costly and has a short shelf life, meaning that supplies of the drug must be

 7   regularly replenished. In total, each one of these medical response calls cost the City an average

 8   of $2,000. In 2017, over the span of just three months, the Seattle Fire Department administered

 9   naloxone 140 times—more than once per day—costing the City approximately $280,000 for

10   these calls alone. These expenses are in addition to the cost of purchasing the injectors needed to

11   administer naloxone and the cost of training personnel on their proper use.

12            97.      The Seattle Fire Department responds to an even greater number of opioid-related

13   medical emergencies in which naloxone is not administered, including overdoses that are not life

14   threatening. In the three months preceding September 25, 2017, records maintained for at least

15   453 separate Seattle Fire Department calls contain opioid-related terms, such as “methadone” or

16   “heroin.” At $2,000 per response, that equates to a cost of $906,000 to the City.

17            3.       Policing Services and Criminal Justice Costs

18            98.      Seattle police also carry naloxone and respond to instances of opioid overdose

19   throughout the City. Between July and August of 2016, Seattle police officers responded to 49

20   drug-involved incidents in which opioids were certainly or likely involved. Police officers

21   responded to an additional 234 drug-related incidents in which opioids could not be ruled out. In

22   addition to the cost of equipping the police department with naloxone, officers also must receive

23   training in its proper application.

24            99.      Due to rising rates of opioid-related crime in Seattle, the City’s police officers

25   also must spend a significant amount of time addressing and prosecuting opioid-related offenses.

26   This detracts greatly from their ability to devote time to the many other services they are counted

27   on to provide.

28
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 33 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 38 of 48



 1            100.     Moreover, to address the opioid-related crises occurring every day across the

 2   City, police officers require special training, which Seattle has spent millions providing. In 2017,

 3   for example, Seattle police officers spent 31,200 hours in Crisis Intervention Training (“CIT”), at

 4   costs approaching $2 million. Nearly half of Seattle’s police department has been certified in

 5   CIT, at additional costs exceeding $1 million. The Seattle Police Department spent another

 6   $188,000 for other drug-related training in the same year.

 7            101.     When Seattle police officers take opioid-addicted criminal offenders to the King

 8   County Jail, or to other local jails, the City is “billed back” for the fees and costs associated with

 9   the incarceration. Seattle jail facilities have been inundated with opioid addicts who, upon

10   detention, undergo dangerous drug withdrawal. Treating these individuals is both labor and cost

11   intensive, with many Seattle-area nurses spending substantial amounts of time in jail quarantine

12   units providing the necessary care. Moreover, addicts experiencing serious withdrawal are often

13   not healthy enough to be placed in general population modules, and must be transported to a

14   medical unit that bills Seattle at significantly higher costs per day.

15            102.     In collaboration with King County, Seattle has pioneered the Law Enforcement

16   Assisted Diversion (“LEAD”) program, which diverts low-level drug abusers out of the criminal-

17   justice system and into community-based care programs where they can receive nourishment,

18   access to treatment services, and job training. Although costly to operate, LEAD has

19   substantially reduced recidivism in Seattle. According to a 2015 University of Washington study,

20   participants in the LEAD program are 58% less likely to be arrested than people in a control

21   group.125 LEAD has now been replicated by dozens of cities and counties across the country.126

22   In the last three years, Seattle has contributed more than $5 million to fund the continued

23   operation and expansion of LEAD.

24

25   125
        See Innovative Law Enforcement Assisted Diversion (LEAD) Program is Showing Success, Press
     Release April 8, 2015, available at: https://depts.washington.edu/harrtlab/wordpress/wp-
26   content/uploads/2015/04/2015-04-08-LEAD-Press-Release-and-Evaluation-Summary.pdf.
     126
27      See https://www.leadbureau.org/; see also Nicholas Kristof, Op-Ed, Seattle Has Figured Out How to
     End the War on Drugs, N.Y. Times, Aug. 23, 2019, available at:
28   https://www.nytimes.com/2019/08/23/opinion/sunday/opioid-crisis-drug-seattle.html.

                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                  - 34 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 39 of 48



 1             4.      Combatting Homelessness

 2             103.    The opioid crisis has contributed to the City of Seattle’s crisis involving

 3   homelessness. City agencies have been forced to devote ever-increasing resources toward

 4   combatting homelessness and its effects.

 5             104.    Seattle spends approximately $2.9 million each year to provide health care for the

 6   homeless through community health clinics and mobile medical programs. In addition, a number

 7   of municipal departments—including the Department of Parks and Recreation, Public Utilities

 8   Department, Department of Transportation, and Finance and Administrative Services

 9   Department—have spent millions of dollars on outreach, medical, and counseling services for

10   unhoused persons living in encampments across the City.

11             105.    The City also makes significant investments to clear encampments and clean the

12   sites. Before the encampments can be cleared, the City makes every effort to provide counseling

13   services to the people who have been living there and to assist them in locating alternative

14   housing. Extensive and repeated notice is also provided. Personal belongings are carefully

15   cataloged and stored for future pickup or delivery to owners (with the associated fees being paid

16   by Seattle). Moreover, the encampments generate an enormous amount of trash which must be

17   hauled away at the City’s expense. Cleaning the sites almost always involves disposing of

18   needles that have been used to inject opioids. In 2017, Seattle’s Department of Parks and

19   Recreation spent over $800,000 to clear 3,000 tons of waste from 140 homeless encampments,

20   nearly all of which contained hypodermic needles. Since Seattle’s homeless clean-up programs

21   began, the City has removed millions of pounds of garbage and collected more than 111,000

22   syringes.127

23             106.    All of these efforts have necessitated additional staffing across multiple

24   departments. In 2017, the Seattle Police Department, for example, had 15 full-time officers

25   working exclusively on homelessness, and the Mayor’s Office had three full-time employees

26   devoted to the issue. In February 2017, the City launched a Navigation Team—a group of

27       127
            City of Seattle 2019-2020 Biennial Budget Proposal, available at: http://durkan.seattle.gov/wp-
28   content/uploads/2018/09/Fact-Sheet-Addressing-our-Homelessness-and-Housing-Crisis.pdf.

                                                                                     Peter S. Holmes
                                                                                     Seattle City Attorney
                                                   - 35 -                            701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                            Seattle, WA 98104-7097
                                                                                     (206) 684-8200
                Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 40 of 48



 1   specially-trained police officers and outreach workers—to engage unsheltered people living in

 2   tents in unsanctioned areas of Seattle and to sweep homeless encampments. In April 2019, the

 3   City hired three more people to the Navigation Team as part of a $244,000 expansion initiative,

 4   bringing the total number of personnel to 38. In total, Seattle spent $86.7 million combatting

 5   homelessness in 2018 and has a proposed budget of $89.5 million in 2019.128

 6              107.   The foregoing costs exemplify, but do not exhaustively demonstrate, the immense

 7   burden that Defendants’ conduct has imposed on Seattle. For the City to recover from this crisis,

 8   additional resources are critically needed to support community health programs, sponsor

 9   preventative education, fund naloxone distribution, monitor opioid prescribing, safely dispose of

10   unused pills, police opioid-related crime, and process and rehabilitate opioid offenders through

11   the criminal justice system.

12                                       V.      CAUSES OF ACTION

13                                       FIRST CAUSE OF ACTION

14                     WASHINGTON CONSUMER PROTECTION ACT (“WCPA”)
                                    RCW CHAPTER 19.86
15
                108.   Seattle incorporates each of the foregoing paragraphs herein as if set forth in their
16
     entirety.
17
                109.   The Washington Consumer Protection Act prohibits “[u]nfair methods of
18
     competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”
19
     RCW 19.86.020. To prevail on a WCPA claim, a plaintiff must prove (1) an unfair or deceptive
20
     act or practice; (2) occurring in trade or commerce; (3) public interest impact; (4) injury to
21
     plaintiff in his or her business or property; and (5) causation.
22
                110.   Under Washington law, a practice is unfair or deceptive if it has the capacity to
23
     deceive a substantial portion of the public.
24
                111.   As alleged herein, Defendants engaged in unfair practices when they distributed
25
     massive amounts of opioids without any meaningful safeguards against diversion even as it
26
     became obvious that opioid addiction was becoming a major health crisis. Defendants also
27
         128
28             Id.

                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 36 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 41 of 48



 1   concealed their misconduct despite knowing the devastating impacts they were imposing on

 2   Seattle communities.

 3            112.     In particular, Defendants’ unfair acts or practices, included the following:

 4                     a.     Failing to implement effective controls against the diversion of
                              prescription opioids;
 5
                       b.     Failing to conduct adequate due diligence to ensure that they were
 6                            only filling legitimate orders for legitimate customers;

 7                     c.     Failing to identify potentially suspicious orders;

 8                     d.     Filling orders which their internal monitoring systems flagged as
                              potentially suspicious, without engaging in adequate due diligence;
 9                            and

10                     e.     Failing to report suspicious orders to law enforcement.

11            113.     The distribution and sale of opioids to pharmacies and health care providers in

12   Seattle constitutes “trade” or “commerce” as defined by RCW 19.86.010(2).

13            114.     Defendants’ unfair conduct in the distribution and sale of opioids is contrary to

14   public policy and affects the public interest because the opioids were distributed to Seattle

15   businesses and ultimately to consumers in Seattle, injured numerous consumers, created a public

16   health crisis and a public nuisance, were part of Defendants’ business model and regular course

17   of business operations, and were repeated.

18            115.     Seattle has incurred serious financial harm as a result of Defendants’ conduct, in

19   particular the burden of significant and ongoing expenses related to combatting the opioid

20   epidemic.

21            116.     But for Defendants’ misconduct, opioid abuse could not and would not have

22   become so rampant, the massive public health crisis that now exists would have been

23   substantially mitigated, and Seattle would not have expended millions of dollars of its resources

24   trying to combat the crisis. Thus, as a direct and proximate cause of Defendants’ misconduct,

25   Seattle has been injured.

26            117.     Pursuant to RCW 19.86.090, Seattle seeks a declaratory judgment that Defendants

27   violated the WCPA, an injunction enjoining Defendants’ unlawful conduct described in this

28
                                                                                   Peter S. Holmes
                                                                                   Seattle City Attorney
                                                   - 37 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                          Seattle, WA 98104-7097
                                                                                   (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 42 of 48



 1   complaint, costs and attorney’s fees, actual and treble damages in an amount to be determined at

 2   trial, and all other relief available under the Act.

 3                                      SECOND CAUSE OF ACTION

 4                                           PUBLIC NUISANCE
                                             RCW CHAPTER 7.48
 5
              118.     Seattle incorporates each of the foregoing paragraphs herein as if set forth in their
 6
     entirety.
 7
              119.     RCW 7.48.120 provides that:
 8
                       [n]uisance consists in unlawfully doing an act, or omitting to
 9                     perform a duty, which act or omission either annoys, injures or
                       endangers the comfort, repose, health or safety of others, offends
10                     decency, or unlawfully interferes with, obstructs or tends to
                       obstruct, or render dangerous for passage, any lake or navigable
11                     river, bay, stream, canal or basin, or any public park, square, street
                       or highway; or in any way renders other persons insecure in life, or
12                     in the use of property.

13            120.     Under Washington law, “a public nuisance is one which affects equally the rights

14   of the entire community or neighborhood, although the extent of the damage may be unequal.”

15   RCW 7.48.130. Furthermore, an “actionable nuisance” encompasses “whatever is injurious to

16   health or indecent or offensive to the senses.” RCW 7.48.010.

17            121.     Through the actions described above, Defendants have contributed to and/or

18   assisted in creating and maintaining a condition that is unreasonable and harmful to the health of

19   Seattle citizens and/or interferes with the comfortable enjoyment of life in violation of

20   Washington law.

21            122.     Rates of opioid abuse and opioid-related overdose have skyrocketed in Seattle.

22   Locations such as offices of high-prescribing health care practitioners and the pharmacies at

23   which their patients fill opioid prescriptions attract drug dealers and serve as a source of

24   diversion. Similarly, abandoned homes and some public spaces have attracted drug traffic,

25   rendering them and the surrounding private property less safe or, in many cases, entirely unsafe.

26   Household medicine cabinets have become outlets for diversion and abuse due to over-saturation

27   of the market, and the foreseeable failure to safely dispose of old opioid prescriptions. The

28   indiscriminate distribution of opioids has also created an abundance of drugs available for
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 38 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 43 of 48



 1   criminal use and fueled a wave of addiction, abuse and injury. It has further resulted in the

 2   creation of additional illicit markets in other opiates, particularly heroin and fentanyl, which

 3   many users are forced to turn to when they have become dependent on, but are no longer able to

 4   obtain or afford, prescription opioids.

 5            123.     Defendants’ actions were, at the very least, a substantial factor in opioids

 6   becoming widely available and abused. Their actions played a central and critical role in

 7   allowing rogue pharmacies and health care providers to access and improperly prescribe millions

 8   of opioids that were not medically necessary. Indeed, but for Defendants’ actions, opioid use

 9   could not and would not have become so widespread, and the massive public health crisis that

10   now exists would have been substantially mitigated.

11            124.     The resulting public nuisance is both substantial and unreasonably burdensome to

12   Seattle agencies, imposing upon them a significantly greater demand for emergency services, law

13   enforcement, addiction treatment, and social services and draining City and local resources. The

14   nuisance has caused and continues to cause devastating harm to communities across Seattle that

15   far outweighs any conceivable offsetting benefit.

16            125.     Moreover, the public nuisance and its associated financial and non-economic

17   losses were foreseeable to Defendants, who knew or should have known that their careless

18   distribution of millions of opioid pills throughout Seattle and repeated failures to monitor and

19   report opioid diversion would surely create such a nuisance.

20            126.     Seattle residents have a right to be free from conduct that endangers their health

21   and/or safety, and the wellbeing of individuals in Seattle is a matter of great public interest and

22   legitimate concern to the City. Defendants’ actions interfered with the enjoyment of this public

23   right and have injured—and will continue to injure—Seattle residents, including not only the

24   individuals who use, have used or will use opioids, but also the families and communities at

25   large that are subjected to the many harmful indirect effects of rampant opioid use and abuse.

26            127.     Opioids are abused not only in private homes, but on the streets of Seattle, in

27   public parks, and in municipal buildings. Addicts who have lost stable housing have crowded

28   into encampments on Seattle property, with the byproducts of their abuse, needles, and other
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 39 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 44 of 48



 1   waste, littering Seattle streets. Opioid-caused medical emergencies and related disturbances also

 2   occur regularly on, and detract from the intended uses of, Seattle property. Much opioid-related

 3   criminal activity takes place on Seattle’s streets and rights of way. In these ways, and many

 4   more, Seattle’s real property interests have been severely impacted by Defendants’ conduct.

 5            128.     Defendants’ conduct also constitutes a nuisance per se because it independently

 6   violates other applicable statutes. As set forth above, Defendants have violated Washington’s

 7   Consumer Protection Act.

 8            129.     Pursuant to RCW 7.48.020 and 7.48.180, Seattle seeks an order that provides for

 9   the abatement of the public nuisance Defendants created, awarding damages equal to the cost of

10   abatement, and enjoining Defendants from future violations of RCW Chapter 7.48.

11                                       THIRD CAUSE OF ACTION

12                                        PUBLIC NUISANCE
                                      WASHINGTON COMMON LAW
13
              130.     Seattle incorporates each of the foregoing paragraphs herein as if set forth in their
14
     entirety.
15
              131.     Defendants, individually and in concert with each other, have contributed to,
16
     and/or assisted in creating and maintaining a condition that is harmful to the health of Seattle
17
     residents and interferes with the comfortable enjoyment of life in violation of Washington law.
18
              132.     The public nuisance created by Defendants’ actions is substantial and
19
     unreasonable—it has caused and continues to cause significant harm to the community and the
20
     harm inflicted outweighs any potential offsetting benefit.
21
              133.     Defendants knew or should have known that their failure to monitor and report
22
     opioid diversion would create a public nuisance.
23
              134.     Defendants’ actions were, at the least, a substantial factor in opioids becoming
24
     widely available and widely used. Without Defendants’ actions, opioid use would not have
25
     become so widespread, and the enormous public health crisis that now exists would have been
26
     substantially mitigated.
27

28
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 40 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 45 of 48



 1            135.     The health and safety of individuals in Seattle, including those who use opioids as

 2   well as those affected by users of opioids, is a matter of great public interest and of legitimate

 3   concern to the City.

 4            136.     Opioids are abused not only in private homes, but on the streets of Seattle, in

 5   public parks, and in municipal buildings. Addicts who have lost stable housing have crowded

 6   into encampments on Seattle property, with the byproducts of their abuse, needles, and other

 7   waste, littering Seattle streets. Opioid-caused medical emergencies and related disturbances also

 8   occur regularly on, and detract from the intended uses of, Seattle property. Much opioid-related

 9   criminal activity takes place on Seattle’s streets and rights of way. In these ways, and many

10   more, Seattle’s real property interests have been severely impacted by Defendants’ conduct.

11            137.     Defendants’ conduct also constitutes a nuisance per se because it independently

12   violates other applicable statutes. As set forth above, Defendants have violated Washington’s

13   Consumer Protection Act.

14            138.     Seattle seeks an order that provides for the abatement of the public nuisance

15   Defendants have created, enjoins Defendants from creating future nuisances, and awards Seattle

16   damages equal to the cost of abatement.

17                                      FOURTH CAUSE OF ACTION

18                                               NEGLIGENCE

19            139.     Seattle incorporates each of the foregoing paragraphs herein as if set forth in their

20   entirety.

21            140.     Under Washington law, a cause of action for negligence arises when a defendant

22   owes a duty to a plaintiff and breaches that duty, proximately causing a resulting injury.

23            141.     Defendants owed a duty of care to the citizens of Seattle, including but not limited

24   to exercise reasonable care in the distribution of highly addictive opioid drugs. Defendants knew

25   or should have known that their decisions to ship large quantities of controlled substances into

26   the City, without taking adequate measures to prevent diversion, created an unreasonable risk of

27   harm.

28
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 41 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 46 of 48



 1            142.     A reasonably prudent distributor would be aware that filling suspicious orders for

 2   opioids, without conducting any due diligence or informing the proper authorities, would

 3   inevitably lead to over-saturation of the market and increased rates of addiction and its related

 4   harms. Given the manifest risk posed by prescription opioids, Defendants have publicly

 5   acknowledged their obligation to prevent the diversion of these dangerous drugs.

 6            143.     By distributing massive amounts of opioids without adopting effective controls to

 7   prevent their diversion into illegitimate channels, Defendants breached their duty of reasonable

 8   care.

 9            144.     Defendants’ conduct was a proximate cause of increased opioid use and abuse

10   along with the inevitable and foreseeable resulting consequences and public harms. As a direct

11   and proximate cause of Defendants’ unreasonable and negligent conduct, Seattle has suffered

12   and will continue to suffer harm, and is entitled to damages in an amount to be determined at

13   trial.

14                                       FIFTH CAUSE OF ACTION

15                                           CIVIL CONSPIRACY

16            145.     Seattle incorporates each of the foregoing paragraphs herein as if set forth in their

17   entirety.

18            146.     Under Washington common law, a civil conspiracy occurs when (1) two or more

19   people combine to accomplish an unlawful purpose, or combine to accomplish a lawful purpose

20   by unlawful means, and (2) the conspirators enter into an agreement to accomplish the

21   conspiracy.

22            147.     As described more fully above, Defendants coordinated their efforts, as part of a

23   shared plan and pursuant to a common agreement, to circumvent their legal obligations to

24   prevent diversion in order increase their profits and revenues selling, distributing, and dispensing

25   opioids in Seattle and across the nation.

26            148.     To accomplish their unlawful objectives, Defendants systematically failed to

27   report suspicious orders of opioids in order to avoid regulatory scrutiny about those sales. These

28   failures ensured that huge numbers of opioids would flood communities in Seattle and elsewhere.
                                                                                    Peter S. Holmes
                                                                                    Seattle City Attorney
                                                   - 42 -                           701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                           Seattle, WA 98104-7097
                                                                                    (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 47 of 48



 1            149.     Defendants entered into an agreement to accomplish the conspiracy. But for their

 2   agreement, these Defendants, many of whom were direct competitors, would have been

 3   incentivized to disclose other Defendants’ failures in order to obtain a competitive advantage.

 4   Instead, they joined the conspiracy with the expectation that the deceit would not be revealed by

 5   their co-conspirators.

 6            150.     But for the conspiracy, Seattle would not have expended millions of dollars to

 7   address and abate the public health crisis the conspiracy has foreseeably engendered in Seattle.

 8            151.     As a direct and proximate cause of the conspiracy, Seattle has been injured and

 9   seeks an order enjoining further operation of the civil conspiracy, damages in an amount to be

10   determined at trial, and all other relief provided by law.

11                                          PRAYER FOR RELIEF

12            WHEREFORE, Seattle respectfully prays for the following relief:

13            A.       A declaration that Defendants’ acts described above are unfair acts or practices in

14   trade or commerce, affecting the public interest, and in violation of the Washington Consumer

15   Protection Act, RCW 19.86;

16            B.       An injunction pursuant to RCW 19.86.090 enjoining Defendants from engaging in

17   any acts that violate the Washington Consumer Protection Act, including, but not limited to, the

18   unfair acts and practices alleged herein;

19            C.       An award of Seattle’s reasonable costs and attorney’s fees incurred in this action,

20   pursuant to RCW 19.86.090;

21            D.       An order requiring Defendants to abate the public nuisance that they created;

22            E.       An award of damages in an amount determined at trial;

23            F.       An award of punitive and treble damages as provided by law;

24            G.       Equitable relief requiring restitution and disgorgement of the revenues wrongfully

25   obtained from the sale of opioids as a result of Defendants’ wrongful conduct;

26            H.       An award of pre-judgment and post-judgment interest, as provided by law; and

27            I.       Any other further relief the Court deems just and equitable.

28
                                                                                  Peter S. Holmes
                                                                                  Seattle City Attorney
                                                  - 43 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                         Seattle, WA 98104-7097
                                                                                  (206) 684-8200
               Case 2:19-cv-01741-JCC Document 1-1 Filed 10/28/19 Page 48 of 48



 1                                            JURY DEMAND

 2            Plaintiff, Seattle, by and through its City Attorney, Peter S. Holmes, demands a trial by

 3   jury in King County Superior Court on all claims to the maximum number of jurors permitted by

 4   law.

 5   DATED this 2nd day of October, 2019. Respectfully submitted,

 6

 7

 8

 9
                                                Seattle City Attorney’s Office
10                                              701 Fifth Avenue, Suite 2050
                                                Seattle, WA 98104
11                                              Phone: (206) 684-8200
                                                E-mail: Peter.holmes@seattle.gov
12

13                                              OF COUNSEL:

14                                              Steve W. Berman, WSBA # 12536
                                                Emilee N. Sisco, WSBA # 50273
15                                              HAGENS BERMAN SOBOL SHAPIRO LLP
                                                1301 Second Ave., Suite 2000
16                                              Seattle, WA 98101
                                                Telephone: (206) 623-7292
17                                              Facsimile: (206) 580-6559
                                                steve@hbsslaw.com
18                                              emilees@hbsslaw.com

19                                              Anne F. Johnson
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
20                                              100 Congress Ave., Suite 2000
                                                Austin, TX 78701
21                                              Telephone: (206) 623-7292
                                                Facsimile: (206) 623-0594
22                                              annej@hbsslaw.com

23                                              Ben M. Harrington
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
24                                              715 Hearst Ave., Suite 202
                                                Berkeley, CA 94710
25                                              Telephone: (510) 725-3000
                                                Facsimile: (510) 725-3001
26                                              benh@hbsslaw.com

27                                              All out-of-state counsel to be admitted pro hac vice.

28
                                                                                 Peter S. Holmes
                                                                                 Seattle City Attorney
                                                 - 44 -                          701 5th Avenue, Suite 2050
     010396-30/1186224 V1                                                        Seattle, WA 98104-7097
                                                                                 (206) 684-8200
